DETAILED ACTION
Claims 1 through 61 originally filed 17 February 2020. By preliminary amendment received 17 February 2020; claims 62 through 90 are added and claims 1 through 61 are cancelled. By election in response to restriction requirement made during interview dated 18 March 2020; Group III is elected for examination and claims 62 through 82 are withdrawn from consideration. Claims 83 through 90 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that Mildren (US Pub. 2013/0043392) does not teach the limitation "The functional laser beam having a wavelength less than about 700 nm" as required by apparatus claim 
Applicant's argument is not persuasive. Applicant explains in their Specification, paragraph 11, that the term "functional laser" is defined as a laser that has beam properties to form or build the starting or target materials into an article. The ability for a thing to be used for a purpose does not mean that the thing is used for that purpose. In other words, applicant’s definition constrains the term “functional laser” with respect to beam properties but cannot constrain the term with respect to actual use. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the present case, Mildren teaches a laser device capable of producing a laser beam having a peak power of 80kW and a wavelength of 532nm (Mildren, p. [0134]-[0135]). Further, the use of a beam quality factor of less than 2 is admitted prior art (see pg. 3 of Office Action dated 23 November 2020). Thus, the combination of Mildren and admitted prior art produces a beam that is indistinguishable from the beam of the claimed functional laser.
The disputed feature of a "functional laser beam" is defined by the optical parameters of the beam. Since all required optical parameters of the beam are rendered obvious in view of Mildren (see above), the beam produced by the modified device of Mildren must be a "functional laser beam". Since the beam of the modified device of Mildren is a “functional laser beam”, this argument is not persuasive. No evidence has been provided to show that the prior art products do not necessarily possess the characteristics of the claimed product (MPEP §2112.01I).

Applicant argues that the device of Mildren is not analogous art. Applicant supports this argument by asserting that the device of Mildren is employed only for validating a numerical model.
Applicant's argument is not persuasive. Initially, applicant admits that the device of Mildren is not only a validation laser by noting that Mildren also identifies that the device under discussion may be used for medical and biosensing applications (see remarks received 5/24/21, pg. 11 describing p. [0138] of Mildren). Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the present invention concerns a Raman laser that produces visible light with a high power output. Mildren teaches a Raman laser that produces visible light at a high power output. Since Mildren explores properties of the same manner of laser with which the present invention is concerned, this disclosure of Mildren is reasonably pertinent to the particular problems with which the applicant is concerned. Since the device of Mildren is reasonably pertinent to the problems with which the applicant is concerned, this argument is not persuasive on the basis that Mildren is analogous art.

Applicant argues that Mildren does not teach the limitation "[The functional laser beam having] a power of greater than 100 W" as required by claim 83. Applicant supports this argument by asserting that table 4 of Mildren shows output power on the order of 1 Watt or less whereas p. [0134] of Mildren is asserted to indicate a peak power of only 80W.
Applicant's argument is not persuasive because Mildren states in p. [0134] that the achieved peak power is 80kW (i.e., 80,000W). This disclosure of Mildren of 80kW peak power is taken as intentional and not a typographical error. Mildren repeatedly discusses peak power (see p. [0132], p. [0134], and Figure 6) in units of kilowatts. Further, the pulse durations of Mildren are on the order of ns while the pulse powers are given in mJ (see Mildren, p. [0132]). Calculating the distribution of the pulse energy over this time period produces a result on the order of kilowatts.
This disclosure of kilowatt peak power does not conflict with the milliwatt power discussed in Table 4 because these are two different measures. The “Output power” line of Table 4 refers to average power rather than peak power. This is shown by the 10Hz column which indicates an output power of 6.7mW and an output energy of 0.67mJ; multiplying the output energy by the repetition rate produces the output power. This mathematical check indicates that the “Output power” row of Table 4 is average power because it is the power averaged over the entire repetition period rather than over the pulse duration.
The disputed limitation "[The functional laser beam having] a power of greater than 100 W" is taught by Mildren (see above). Since Mildren teaches this feature, this argument is not persuasive.

Applicant argues that the obviousness rejection over Mildren is improper because, according to applicant, Official Notice of the facts "1) it was known in the art that a diffraction limited Gaussian beam has an M² of 1 with values approaching 1 as the beam quality approaches diffraction limited, and 2) it was known in the art to design a laser with nearly diffraction limited beam quality factor so as to improve the ability to focus the beam" is not properly taken. To support 
Applicant's argument is not persuasive. “A mere statement or argument that the Office has not established a prima facie case of obviousness or that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection” (MPEP §2141IV). Crucially, the arguments provided relating to these Officially Noticed facts provide no technical basis whatsoever in support of the position that these facts were not well known. Absent any rationale underpinning applicant's position, applicant's argument cannot be persuasive.
Further, these Officially Noticed facts were taken as admitted prior art in pg. 3 of the Office Action dated 23 November 2020.

Applicant argues that the combination of Mildren and Creeden et al. (Creeden, US Pub. 2013/0148673) would render the device of Mildren unsatisfactory for the intended purpose thereof. To support this argument, applicant contends that use of multiple lasers in combination would not be necessary for a validation study and may render the study inaccurate.
Applicant's argument is not persuasive. Mildren indicates in p. [0138] that the visible laser thereof may be useful in applications such as medical and biosensing. This demonstrates that Mildren contemplates use of the laser device outside of a validation study. Particularly, use of a laser in medical applications can benefit from high power output. Since Mildren contemplates use of the laser device for at least one purpose that would benefit from a high power output, the modification of the device of Mildren to employ multiple lasers so as to achieve a higher power output cannot render the device of Mildren unsatisfactory for its intended purpose.
Mildren suggests at least one purpose that could benefit from a high powered output resultant from a combined laser beam as suggested by Creeden (see above). Since the proposed modification of Mildren benefits at least one intended use of Mildren, the proposed modification cannot render the device of Mildren unsatisfactory for its intended use. As such, this argument is not persuasive.

Applicant argues that Creeden cannot teach the requirement "A plurality of a Raman laser module (RLM)" as required by claim 90. To support this argument, applicant asserts that Creeden is unrelated to Raman oscillator lasers or Raman laser modules.
Applicant's argument is not persuasive. The laser device discussed in p. [0004] of Creeden is identified as a "fiber laser". Creeden clarifies in p. [0003] that the term "fiber laser" encompasses a laser in which stimulated Raman scattering serves as the gain mechanism in the gain medium. For this reason, Creeden explicitly teaches the coherent combination of Raman lasers as required by the disputed limitation.

Applicant argues that Creeden is not applicable to high power laser output as required in claim 90. To support this argument, applicant asserts that Creeden only combines low power beams as discussed in p. [0029] of Creeden.
Applicant's argument is not persuasive. Mildren teaches the use of high power lasers of up to 80kW in p. [0134]. Implementing those lasers in a scheme of laser combination according to Creeden would necessarily produce a high power output. No evidence of record suggests that the beam combination of Creeden has a dependence on beam power. As such, the expected result of 
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Since the combined teachings of Mildren and Creeden teach the use of high power lasers, the argument that Creeden alone is not related to high powered lasers cannot show nonobviousness.
 
As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 83 and 85 rejected under 35 U.S.C. 103 as being unpatentable over Mildren (US Pub. 2013/0043392).

Regarding claim 83, Mildren discloses, "A pump laser beam source" (p. [0127] and Fig. 4, pt. 430).  "A Raman oscillator for providing a functional laser beam" (p. [0126], [0129], and Fig. 4, pts. 412 and 420).  "The functional laser beam having a wavelength less than about 700 In re Aller, 105 USPQ 233.

Regarding claim 85, Mildren discloses, "Wherein the Raman oscillator comprises a crystal oscillator having material selected from the group consisting of Diamond, KGW, YVO4, and Ba(NO3)2" (p. [0126] and Fig. 4, pt. 410).  

Claim 84 rejected under 35 U.S.C. 103 as being unpatentable over Mildren in view of Shaw et al. (Shaw, US Pub. 2006/0251369).

Regarding claim 84, Mildren does not disclose, "Wherein the Raman oscillator comprises a fiber oscillator comprising a material selected from the group consisting of Silica, GeO2 doped silica, and Phosphorus doped silica."  Shaw discloses, "Wherein the Raman oscillator comprises a fiber oscillator comprising a material selected from the group consisting of Silica, GeO2 doped .

Claims 86, 88, and 89 rejected under 35 U.S.C. 103 as being unpatentable over Mildren in view of Unger et al.("Highpower fiber-coupled 100W visible spectrum diode lasers for display applications," Proc. SPIE 8605, High-Power Diode Laser Technology and Applications XI, 86050K (26 February 2013); doi: 10.1117/12.2001837, hereinafter Unger) .

Regarding claim 86, Mildren discloses, "Wherein the power is not less than 500 W" (p. [0134]).  Mildren does not disclose, "Wherein the pump laser source comprises a diode laser."  Unger discloses, "Wherein the pump laser source comprises a diode laser" (sec. 2.2, first and second paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mildren with the teachings of Unger.  In view of the teachings of Mildren regarding a Raman laser device emitting in the visible range with high power, the alternate use of high power blue lasers as taught by Unger would enhance the teachings of Mildren by allowing for a high power pump in a range appropriate to produce light in the visible range through Raman conversion.

Regarding claim 88, Mildren does not disclose, "Wherein the pump laser source comprises an array of at least 20 blue laser diodes."  Unger discloses, "Wherein the pump laser source comprises an array of at least 20 blue laser diodes" (sec. 2.2, first and second paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mildren with the teachings of Unger for the reasons provided above regarding claim 86.  

Regarding claim 89, Mildren does not disclose, "Wherein the array provides a pump laser beam having a wavelength in the range of about 405 nm to about 460 nm."  Unger discloses, "Wherein the array provides a pump laser beam having a wavelength in the range of about 405 nm to about 460 nm" (sec. 2.2, first and second paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mildren with the teachings of Unger for the reasons provided above regarding claim 86.  

Claim 87 rejected under 35 U.S.C. 103 as being unpatentable over Mildren in view of Unger and further in view of Chann et al. (Chann, US Patent 8,488,245).

Regarding claim 87, Mildren does not disclose, "Wherein the pump laser source comprises a plurality of laser diodes to produce a pump laser beam."  Unger discloses, "Wherein the pump laser source comprises a plurality of laser diodes to produce a pump laser beam" (sec. 2.2, first and second paragraphs).  It would have been obvious to one of ordinary skill in the art before the 
The combination of Mildren and Unger does not disclose, "[The pump laser beam] having a beam parameter product of less than about 10 mm-mrad."  Chann discloses, "[The pump laser beam] having a beam parameter product of less than about 10 mm-mrad" (col. 17, lines 56-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Mildren and Unger with the teachings of Chann.  In view of the teachings of Mildren regarding a Raman laser for producing high power and the teachings of Unger regarding high powered blue laser diodes, the alternate arrangement of lasers so as to achieve a low beam parameter product as taught by Chann would enhance the teachings of Mildren and Unger by allowing the pump beam to be focused onto a small spot in the pumped medium.

Claim 90 rejected under 35 U.S.C. 103 as being unpatentable over Mildren in view of Creeden et al. (Creeden, US Pub. 2013/0148673).

Regarding claim 90, Mildren discloses, "b. The RLM comprising: a pump laser beam source" (p. [0127] and Fig. 4, pt. 430).  "A Raman oscillator for providing a functional laser beam" (p. [0126], [0129], and Fig. 4, pts. 412 and 420).  "The functional laser beam having a wavelength less than about 700 nm" (p. [0129]).  "[The functional laser beam having] a power of greater than 100 W" (p. [0134]).  Mildren does not disclose, "a. A plurality of a Raman laser module (RLM)."  "c. Wherein laser beams from the plurality of the RLM are coherently combined to form a single functional laser beam."  Creeden discloses, "a. A plurality of a Raman laser module (RLM)" (p. 
The combination of Mildren and Creeden does not disclose, "[The functional laser beam having] a M² of less than 2."  The examiner takes Official Notice of the facts 1) it was known in the art that a diffraction limited Gaussian beam has an M² of 1 with values approaching 1 as the beam quality approaches diffraction limited, and 2) it was known in the art to design a laser with nearly diffraction limited beam quality factor so as to improve the ability to focus the beam. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the laser such that an M² value is 2 or less so as to ensure an adequate degree of laser focus is achievable from the laser system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.P.H/Examiner, Art Unit 2828   


/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828